STATE OF TEXAS
                           SEVENTH COURT OF APPEALS
                          AMARILLO, TEXAS 79101-2449

INRE CODY ALLEN JOHNSON                                CASE N0.07-15-00280-CV
                               MOTION FOR MANDAMUS
                               § 22.221 GOVT CODES
                                 ART. 5§6 TEXAS
TO THE HONORABLE COURT:
COMES NOW CODY ALLEN JOHNSON, WHOM IS INCARCERATED,
MONEY, MATERIAL WEALTH NOR INCOME FROM ANY SOURCE TO PAY FOR FEES, COSTS NOR FOR
ATTORNEY TRCP 145 TRAP 20.1 NOTICE HIGGINS 257 S.W.3d 684 , ~ESS STRIGENT THAN FOR
~AWYERS ERICKSON 127 SC 2179, FRCP 8,12 SEE GOVT CODES §51.204 C~ICK 867 S.W.2d 406
TRIA~ #4447 TRIED 10-21-2009, FOR AGG. SEX ASST/CHI~D.
                      PRIOR   ~!liGATION   UNDER TCP&RCODES §14.004
     AS PER ~ETTER I RECEIVED DATED JUUY 9,2015, ON, JU~Y 14,2015, AS PER §11.051,
I HAVE NO PRIORS, CIVIU NOR CRIMINAU, P~EASE SEND ME THE ENTIRE RECORDS UOG AND THE
PO~ICE REPORTS, ENCUDSED YOU WI~U FIND A COPY OS MY INMATE TRUST FUND ACCOUNT.
§132.003TCP&RCDDES I DECUARE UNDER PENA~TY OF PERJURY THE FOREGOING IS TRUE AND CORRECT
CODY A~~EN JOHNSON
#1761851 HIGHTOWER
902 FM 686
DAYTON, TEXAS 77535                               CC SHERRI JONES
7/17/15                                           DISTRICT C~ERK
                                                  P.O. BOX 528
                                                  WHEE~ER,   TEXAS 79096
  CSINIB@2/CINIB02    TEXAS DEPARTMENT OF CRIMINAL JUSTICE            07/16/1,5
 HI05/DWE9509               IN-FORMA-PAUPERIS DATA                    10:03:23
 TDCJ#: 01761851 SID#: 07559270 LOCATION: HIGHTOWER         INDIGENT DTE: 03/17/14
 NAME: JOHNSON,CODY ALLEN                 BEGINNING PERIOD:
  PREVIOUS TDCJ NUMBERS:
 CURRENT BAL:          0.00 TOT HOLD AMT:          0.00 3MTH TOT DEP:
:6MTH DEP:                  6MTH AVG BAL:               6MrYJP ~~:
MONTH HIGHEST BALANCE TOTAL DEPOSITS       MONTH HIGHEST B        ~ ·~TA~Efr)jiTS

                                                                  J!!L c:: 2010   IJj)
PROCESS DATE    HOLD AMOUNT      ~~~~ _~~~=~=~==~~
                                 NO BANKING ACTIVITY
                                                     ___     SEVt~~~~~~g~~.o;L~~~EALS
                                 WITHIN THE PAST 6
                                 MONTH PERIOD.


STATE OF TEXAS COUNTY OF  ·L\teJ--h
                                  I
ON THIS THE ll£ DAY OF Ju.!LL   ?iii.:!) I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE, AND UNALTERED CcWit MADE BY ME OF INFORMATION CONT~~ THE ·-
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SIG·=--~~N
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:      ·'      OR SID NUMBER: -~_,.,r
                                                                        d----




                                                                                        ·_.::.:..




                                                                                          :.\
                         TEXAS DEPARTMENTOFCRIMINALJUSTICE
                                  RECORDS RELEASE
                                                                                                     reIf a.. 1L 201~IE U!Jrm
                                                                                                             JilL 2:.
                                     A UTH 0 RIZA TI 0 N                                             .SEVENTH COURT OF APPEALS
                                                                                                          VIVIAN LONG, CLERK



I, the below named and numbered offender, hereby authorize the Texas Department of Criminal
Justice to      release records pertaining. to             my trust         fund      account,         as requested by
     C!nud of ,g,feal~                                            (Identify Court, Attorney, or entity as
defined in Rule 3 9 2 1-Special Correspondence Rules)


I, offender        C~'dv       -;Jdh n .so Yl                         , -   TDCJ# _    ___:./_7_(p__:./___,~~o=-----_/_
being presently incarcerated at the _ _!L~V~_JIL,1-f;:_LI_,:·cf)~h.._fc'--=--"w=-'"'-r
                                                                                    _____ UniUFacility of the
Texas Department of Criminal Justice, in                 L 1• btr {y                                   County, Texas
declare under penalty of perjury that the foregoing is true and correct


Executed on this the                /    t            day of     =::ru.:\ '"i                             20~

By~~,.,~l                                              Witness                     ... _\-"'-""J5.-=:::..::~'----=----"'-
                                                                 _---LbQ_---"""""--=-
                                                                      CApproved-Witnessing Authority Signature)




INSTRUCTIONS:
1 The offender completes above information, signs and dates the
   Records Release Authorization in the presence of the approved
   witnessing authority (Access to Courts Representative)
2 The witnessing authority identifies the offender by ID card or
   records and, upon verification, witnesses the offender's signature
   by signing the Records Release Authorization, which the
   witnessing authority will maintain
3 The witnessing authority prints out a copy of the offender's
   "TFBA" computer screen, certifies it, and retains a duplicate copy
   for their records
4 The offender is required to have an addressed, stamped envelope
   prepared for mailing The witnessing authority then places a copy
   of the certified "TFBA" printout in the addressed and stamped
   envelope and the envelope is sealed and placed in the outgoing
   mail                            • ~




ATC01 -Authorization No. 1 (10/01)
··.j
\1)




 -·
 ~-